UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A []ANNUAL REPORT PERSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [X]TRANSITION REPORT PERSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 1, 2009 to December 31, 2009. Commission File No. 0-14859 GARB OIL & POWER CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0296694 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 5248 South Pinemont Dr. Suite C-110 Murray, UT 84123 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number: (801) 832-9865 Securities registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: Common stock (No par value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller Smaller reporting companyx reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [] No[X] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2009 was approximately $3,170,000 and as of June 30, 2009 was approximately $471,707. The number of shares outstanding of the Registrant’s common stock, no par value, as of April 13, 2010 was 79,300,000 EXPLANATORY NOTE Garb Oil and Power Corporation is filing this Amendment No. 1 to its Annual Report on Form 10-K for the fiscal year ended December 31, 2009, originally filed with the Securities and Exchange Commission (the “SEC”) on April 23, 2010 (the “Original Report”).This Amendment is being filed primarily for the purpose of amending the following: · Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation-Revised our disclosure regarding Results of Operations. · Item 8. Financial Statements and Supplementary Data o Amended our Statement of Cash Flows to correctly reflect the effect of exchange rates on cash in accordance with ASC 230-10 and to change the description of an account to correctly reflect a change in related party accounts receivable. o Added a footnote describing our policy for Foreign Currency translation o Revised our Organization footnote to remove two subsidiaries that were dissolved prior to year end and had no impact on the Company’s operations and financial statements. o Revised our footnote discussing the acquisition of Resource Protection Systems GmbH. o Revised our Revenue Recognition policy footnote. o Revised our Related Party Transactions footnote. o Revised our Income Taxes footnote. o Revised our Notes Payable footnote. o Revised our Subsequent Events footnote. · Item 9A. Controls and Procedures-We revised our disclosure regarding our Evaluation of Disclosure Controls and Procedures and our disclosure on Management’s Annual Report on Internal Control over Financial Reporting Except as expressly set forth above, the Original Report has not been amended, updated or otherwise modified. This Amendment does not reflect events occurring after the filing of the Original Report or update those disclosures regarding events that occurred subsequent to the end of the fiscal year ended December 31, 2009. All other information is unchanged and reflects the disclosures made at the time of the filing of the Original Report. Table of Contents Item Page Part I 1 Description of Business 1 1A Risk Factors 5 1B Unresolved Staff Comments 8 2 Properties 8 3 Legal Proceedings 8 4 [Removed and Reserved] 8 5 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 8 6 Selected Financial Data 10 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 7A Quantitative and Qualitative Disclosures about Market Risk 15 8 Financial Statements and Supplementary Data 15 Part II Consolidated Financial Statements F-1 Table of Contents F-2 Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-6 Consolidated Statements of Stockholders’ Equity (Deficit) F-7 Consolidated Statements of Cash Flows F-8 Notes to the Consolidated Financial Statements F-9 9 Changes in Accountants and Disagreements with Accountants on Accounting and Financial Disclosure 16 9A Controls and Procedures 16 9B Other Information 18 Part III 10 Directors, Executive Officers and Corporate Governance 18 11 Executive Compensation 20 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 13 Certain Relationships and Related Transactions, and Director Independence 22 14 Principal Accountant Fees and Services 23 15 Exhibits, Financial Statement Schedules 24 Signatures 26 PART I CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K (this “Annual Report”), including the “Management’s Discussion and Analysis of Financial Condition and Results of Operation” section in Item7 of this report, and other materials accompanying this Annual Report contain forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section27A of the Securities Act of 1933 (the “Securities Act”). These statements relate to our, and in some cases our customers’ or partners’, future plans, objectives, expectations, intentions and financial performance and the assumptions that underlie these statements. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “could,” “would,” “should,” “expects,” “plans,” “anticipates,” “estimates,” “intends,” “potential,” “projected,” “continue,” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. These statements are based on current expectations and assumptions regarding future events and business performance and involve known and unknown risks, uncertainties and other factors that may cause industry trends or our actual results, level of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these statements. These factors include those set forth in the following discussion and within PartI, Item1A “Risk Factors” of this Annual Report and elsewhere within this report. Although we believe that expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We will not and assume no obligation to update any of the forward-looking statements after the date of this Annual Report to conform these statements to actual results or changes in our expectations, except as required by law. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Annual Report. You should carefully review the risk factors described in other documents that we file from time to time with the U.S.Securities and Exchange Commission, or the SEC. In this Annual Report, references to “Garb,” the “Company,” “we,” “us,” “our” (and words of similar import) refer to Garb Oil & Power Corporation, a Utah corporation, and such references also include our wholly-owned subsidiary, Resource Protection Systems GmbH, our subsidiaries Newview S.L. and eWaste USA, Inc. and any other subsidiary of the Company, unless specific reference is made to a particular company or a subsidiary of a company. 1.DESCRIPTION OF BUSINESS General Garb Oil & Power Corporation (“Garb”) is a fast-growing provider of high-quality equipment to the waste processing and recycling industries.Garb supplies enabling technologies that allow its clients to push their waste processing and recycling goals forward. Whether the need is for single machines or an entire plant, Garb provides fresh, profitable ideas and comprehensive value-added providing for a high rate of return on investment. Garb is a corporation incorporated in the State of Utah in 1972 under the name Autumn Day, Inc.The Company changed its name in 1978 to Energy Corporation International and again in 1981 to Garb-Oil Corporation of America, which marked the start of company’s development stage in the energy and recycling industries. The Company’s development stage activities consisted of raising capital, purchasing property and developing technology related to waste-to-energy electricity production, pyrolysis (extraction of oil, carbon, and steel from used tires), recovery of used rubber from large off-the-road tires and repair and sale of used truck tires.In 1985 the Company changed its name to Garb Oil & Power Corporation.Garb exited its development stage June 30, 2004. Recent Acquisitions Resource Protection Systems GmbH 1 On October 19, 2009, we entered into a Stock Purchase Agreement (the “RPS Agreement”) to purchase all of the outstanding shares of Resource Protection Systems GmbH (“RPS”), a green-technologies company based in Germany specializing in waste processing and recycling (the “RPS Acquisition”).We closed the RPS Acquisition on October 27, 2009.As consideration, the Company paid the shareholders of RPS an aggregate of 27,829,291 shares of the Company’s common stock and options to purchase 100,000,000 shares of the Company’s common stock with a term of five years and an exercise price equal to one-tenth of the closing ask price for ten trading days prior to the exercise of the option.The RPS Acquisition is considered to be capital transactions in substance, rather than a business combination. That is, the RPS Acquisition is equivalent to the acquisition by RPS of Garb.Accordingly, the RPS Acquisition was accounted for as a change in capital structure, identical to that of a reverse acquisition. See “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations, Critical Accounting Policies” and “Note 1 – Organization and Summary of Significant Accounting Principles” to our consolidated financial statements. RPS is a corporation organized under the laws of Germany engaged in the business of recycling and salvage. RPS is the holder of waste processing and recycling technology, know-how and client base that we believe are important to the future success of our business, including processes and procedures to manufacture rubber talc, a fine powder and is used in various products.We purchased RPS to acquire these assets.The RPS Acquisition effected the transfer of this technology, know-how and client base from RPS to Garb.Garb believes its technology portfolio now contains a leading line-up of equipment in the waste processing and recycling industries. Newview S.L. On January 15, 2010, RPS acquired 80% of the outstanding equity of Newview S.L., a company organized under the laws of Spain (“Newview”) from Igor Plahuta (the “Newview Acquisition”).In January 2009, Mr. Plahuta sold 20% of the outstanding equity of Newview to Artech Recyclingtechnik GmbH (“Artech”).This transfer to Artech is in the process of being unwound and the 20% ownership previously transferred to Artech will be returned to Mr. Plahuta and immediately transferred to Garb.We anticipate receiving the remaining 20% by year-end 2010.The total maximum consideration that may be paid to Mr. Plahuta for the Newview Acquisition is €600,000 ($820,000), including cancellation of indebtedness owed by Mr. Plahuta to RPS of €300,000 ($410,000), cash up to €150,000 ($205,000) from the sale of a 47% participation in Sistema Proteccion Recursos, a company organized under the laws of Spain (“SPR”) when RPS consummates such sale and receives payment therefore, and cash up to €150,000 ($205,000) from profits of RPS based on a percent of gross sales of RPS during a certain period.Mr. Plahuta currently is the Managing Director of Newview. We purchased Newview to acquire certain patents and other technology we believe help complete our e-waste processing business and processes.Newview has no material operations.RPS has been involved in the recycling industry and specifically in the rubber and e-waste industry for over 6 years, providing solutions, technology, machines and consultancy to a variety of customers in Europe, Middle East, Africa and Russia.This technology has now become integrated into Garb’s sales network in North, Central and South America, complementing the established RPS network in Europe, the Middle East, Africa and Russia. Garb plans to further expand its sales network in Asia Pacific in the near future. On October 19, 2009 we entered an Addendum No. 1 to the RPS Agreement, pursuant to which, among other things, Garb consented to the Newview Acquisition. We anticipate the technology acquired in the RPS Acquisition and the Newview Acquisition will become the base for building Garb’s own plants over the next 10 years. Recent Developments On March 24, 2010, the Company, along with SRI, Steel Valley Design Inc., LMW Holding Company Inc., Odyssey Environmental LLC, Robert D. Carcelli, Inc., Liberian Holding Corporation, Inc., and Three C’s Distributing, Inc. formed eWaste USA, Inc., a Delaware corporation, (“eWaste”) with the intent of building, owning and managing ten e-scrap (e-waste) plants on the East Coast of the United States totaling $135,000,000.Garb owns 51% of eWaste and John Rossi is the Chairman and Chief Executive Officer of eWaste. On March 18, 2010, the Company received and accepted purchase orders to design, install and sell its first e-waste recycling plant to Soil Remediation Inc. (“SRI”) of Lowellville, Ohio for $13,492,000 (the “SRI Plant”). Building of the plant is expected to start by September 20, 2010, with commissioning planned by December 15, 2010.Proceeds from the sale of the SRI Plant are paid on certain milestones and benchmarks during the life of the project.Sale of the SRI Plant is subject to the buyer’s timely payment of milestone payments. 2 On April 10, 2010, the Company received and accepted purchase orders to design, install and sell another e-waste recycling plant to La Stella Maris Inc. of Virginia for $13,492,000 (the “La Stelle Maris Plant”). Building of the La Stella Maris Plant is expected to start by November 30, 2010, with commissioning planned by March 15, 2011.Proceeds from the sale of the La Stelle Maris Plant are paid on certain milestones and benchmarks during the life of the project.Sale of the La Stella Maris Plant is subject to the buyer’s timely payment of milestone payments. Garb Plants and Products Garb’s family of products includes a wide range of innovative and proven products, systems and peripherals—all designed to be built with precision and to the finest quality. Garb is committed to long-term solutions and this commitment is reflected in every product produced and every service provided. Engineering quality, longevity, strength, reliability, quick return on investment and low cost of ownership is built into every single machine, processing line and complete plant that Garb designs, produces and installs. Garb and its subsidiaries are striving to be international leaders in their fields and to be recognized as a partner of choice for major waste processing companies worldwide. Garb and its subsidiaries have more than 15 years experience in designing, operating, erecting and commissioning recycle plants, with several large recycling plants delivered in many countries. From scrap metal to e-scrap to tires, there is nothing that Garb’s 60-330KW (440hp) machines cannot shred. All of Garb’s products are designed for high throughput rates, operating with high torque, solid construction and sophisticated protection systems that protect against damage from unwanted materials. Above all, Garb machines are designed for optimal uptime and performance. Through Garb’s European subsidiaries, RPS and Newview, we believe Garb has acquired the necessary technology to make Garb the leading company in the world for the attainment of the ClosedCycle™ principal; which is: “Taking a product at the end of its life cycle, disintegrate it in its various components and reutilize each of the components to create another new or similar product, leaving no waste.”Garb believes that in order to satisfy the high demands placed on world resources it is necessary to continue to invest in research and development, primarily concentrating on transforming waste products into reusable raw materials. Garb’s machine and factory engineering expertise in refining and product finishing allows it to develop into new market areas and provide high value-added products in Fine Rubber Powder, Thermoplastics Elastomers, E-waste derivable products, gas, electricity, retreads, new tires, car recycling and precious metals. Our Industry The industry in which Garb is operating is still in its maturing stages. Technological developments, the economic climate and the growing global awareness of waste as a possible raw material resource, are beginning to change the recycling industry, placing demands on the industry for new products and for new solutions that apply the ClosedCycle principal. It is Garb’s belief that with the increasing maturation of the industry Garb’s role will grow. With its knowledge of solutions, its comprehensive product portfolio, its experience and, above all, with people who understand the industry, Garb will translate its clients’ needs and its own requirements into profitable solutions that will provide the Company with a competitive advantage in the market. Our Markets Waste-to-Energy: Waste-to-energy is considered a renewable resource because its fuel source, garbage, is sustainable and non-depletable. According to the U.S. Environmental Protection Agency, waste-to-energy is a “clean, reliable, renewable source of energy.” In addition, fifteen U.S. states all recognize waste-to-energy power as renewable. Americans generated about 250 million tons of trash suitable for the production of waste-to-energy. A single Garb waste-to-energy plant will consume more than 900 tons of trash each day helping to solve this ever-growing waste problem while generating much-needed clean energy. Municipal waste consists of products that are combusted directly to produce heat and/or power and comprises waste produced by the residential, commercial and public services sectors that are collected by local authorities for disposal in a central location. The technology and processes in a Garb waste-to-energy plant turns garbage into energy using materials that range in size from the size of a pea to the size of a tree limb. The fuel can be wet or dry, and it varies greatly in energy content. 3 E-Waste: There are wide variations in the energy used to recover metals from the earth’s crust. For example, copper and other precious metals ranks near the middle for energy required for extraction; this is higher than iron, zinc or lead, but is at considerable advantage to aluminum, titanium and magnesium, which require much larger quantities of energy to break down the ore into metallic form. For all metals, the recycling of scrap is considerably more energy and cost efficient than extraction from ores, and these precious metals have a high recycling rate—higher than other ores like iron, zinc or lead. E-waste is the material of choice when recovering high-value precious metals from consumer goods. Copper, gold and palladium’s recycle value is so great that premium-grade scrap normally has at least 95% of the value of primary metal from newly mined ore. The inescapable conclusion is that precious metals will continue their life of usefulness many times over into the future through our new generation recycling and processing technology. According to the U.S. Environmental Protection Agency, Americans generate 3.5 million tons of e-waste a year and currently only 15% of which is recycled. Considering the high value of the many resources derived from e-waste refinement and recycling, this market has just begun to be tapped. Rubber Waste: Over 11,000,000 million tons of old rubber, of which 6,000,000 tons are old rubber tires, have been accumulating in America every year. Producing one pound of recycled rubber versus one pound of new rubber requires only 29% of the energy. Rubber cannot be re-melted and so other methods are necessary to reduce or use the mountains of old tires that have accumulated over the years. The technology necessary to reduce and crumb tires is well developed. Large quantities of rubber granulate and powders are currently available on the American and European markets. Up to now, only inadequate use has been made to exploit the specific characteristics of the recycled rubber powder when making rubber products. The Garb technology and patented knowhow has developed a new material, called NanoRubber™. This super fine powder can be blended with natural rubber and used in many industries including retreading or tires. We at Garb have a clear distinction between Crumb Production and Powder Production, which gives us two opportunities. Firstly to install pure powder lines behind existing high quality crumb production lines, secondly this provides a high demand for technical rubber in the technical rubber industry. For example, the waste from seal production is between 10%-15% on average, this means that the 10%-15% of raw rubber that is wasted can be directly transformed to powder and returned to the master batch supplier to be compounded. Patents, Trademarks and Proprietary Data The Company has received one United States patent on the OTR Tire Disintegrator System design (patent number 6,015,105). The patent expires in 2018. One patent has been issued to Garb in Canada that expires in 2015. Additional patents are pending in the United States and Canada. The Company does not hold patents on the plant and process to be used in connection with its proposed electricity, co-generation plants or nuclear remediation. In addition to the above patents, the Company has the following patents, which relate to Tar Sand development: Hydropulper & Classifier for Tar Sand Application Patent No. 3,814,336 Improvement Patents for Tar Sands Patent No. 4,361,476 Process The Company plans to exploit these patents if and when the board of directors of the Company (the “Board”) determines that the financing and timing is appropriate. It is not expected that such exploitation will occur in the foreseeable future and accordingly the patents have not been considered important to the Company’s immediate future. 4 Employees The Company’s President and CEO, John Rossi, its Executive Vice President, Matthew G. Shepard, Chief Technical Officer, Igor Plahuta, and Chief Operations Officer, Alan Fleming each devote 40 hours, or more, per week to the Company’s business, as well as one additional engineer. All additional work is performed on a sub-contract basis. Additional personnel will be required when the Company expands its business or enters into agreements for construction of waste-to-energy plants, waste-rubber plants or e-scrap plants. The Company does not anticipate problems in finding suitable additional personnel. The Company believes its relationship with its employees to be good. The Company is not a party to any collective bargaining agreement. Research and Development During the years ended December 31, 2009 and 2008, the Company has not expended any funds on research and development activities. Garb plans to grow its R&D budget to 8% of its revenue by 2015. Environmental Regulation Neither the Company nor its subsidiaries believe that any of its activities result in harmful discharge of pollutants in the air, water or soil. Any power plants built by the Company in the future utilizing tires as fuel will be required to comply with state and federal regulations regarding the discharge of pollutants into the atmosphere. The Company believes that the plants can comply with such regulations without material impact on the Company. Available Information We file annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements and other reports required pursuant to Sections 13(a) and 15(d) of the Exchange Act. We make available free of charge through our investor relations Web site, www.ir-site.com/garb/sec.asp, our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements and all amendments to those reports filed or furnished pursuant to Sections13(a) and 15(d) of the Exchange Act, as soon as reasonably practicable after such material is electronically filed or furnished with the SEC. These reports may also be obtained without charge by contacting Investor Relations, Garb Oil & Power Corporation, 1588 South Main Street, Suite 200, Salt Lake City, Utah 84115, phone: 801-931-5578, e-mail: info@garbmail.com. Our Internet Web site and the information contained therein or incorporated therein are not intended to be incorporated into this Annual Report on Form10-K. In addition, the public may read and copy any materials we file or furnish with the SEC at the SEC’s Public Reference Room at 100FStreet, N.E., Washington,D.C. 20549 or may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Moreover, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding reports that we file or furnish electronically with them at http://www.sec.gov. 1A.RISK FACTORS. History of net losses. We have a history of incurring losses. We may not be able to achieve or maintain profitability and we may continue to incur significant losses in the future. In addition, we expect to continue to increase operating expenses as we implement initiatives to continue to grow our business. If our revenues do not increase to offset these expected increases in costs and operating expenses, we will not be profitable. Accordingly, we cannot assure you that we will be able to achieve or maintain profitability in the future. Current economic downturn. The current economic downturn and uncertainty in the financial markets in the United States and internationally may adversely affect our business and our financial results. If economies in the United States and internationally remain unstable or weaken, or if businesses or consumers perceive that these economic conditions may continue or weaken, we may experience declines in the sales. As a result, we cannot predict what impact the current economic downturn and uncertainty of the financial markets will have on our business, but expect that such events may have an adverse effect on our business and our financial results in the current quarter and future periods. 5 Reliance on our key employees. Our success and future growth depends to a significant degree on the skills and continued services of our management team. Our future success also depends on our ability to attract and retain and motivate highly skilled technical, managerial, marketing and customer service personnel, including members of our management team. Our employees work for us on an at-will basis, however, the laws of some of the international jurisdictions where we may have employees in the future may require us to make statutory severance payments in the event of termination of employment. We plan to hire additional personnel in all areas of our business, both domestically and internationally. We may be unable to successfully attract or retain qualified personnel. Our inability to retain and attract the necessary personnel could adversely affect our business. Changes in financial accounting standards. A change in accounting standards or practices can have a significant effect on our reported results and may even affect our reporting of transactions completed before the change is effective. New accounting pronouncements and varying interpretations of accounting pronouncements have occurred and are likely to occur in the future. Changes to existing rules or the questioning of current practices may adversely affect our reported financial results or the way we conduct our business. Conflicts of interest between our management and the Company. Conflicts of interest create the risk that management may have an incentive to act adversely to the interests of the Company. A conflict of interest may arise between the Company’s management’s personal pecuniary interest and their fiduciary duty to our stockholders. Limited internal controls. We currently have five directors and four of these directors are also officers of the company, so we rely on computer and manual systems without independent officers and employees to implement full, formal, internal control systems. Accordingly, we do not have separate personnel that provide dual signatures on checks, separate accounts receivable and cash receipts, accounts payable and check writing, or other functions that frequently are divided among several individuals as a method of reducing the likelihood of improper activity. This reliance on a few individuals and the lack of comprehensive internal control systems may impair our ability to detect and prevent internal waste and fraud. Inadequate disclosure controls and procedures. The Company does not have adequate personnel to review of day-to-day financial transactions, review of financial statement disclosures, or record, process, summarize and report within the time periods specified in SEC rules and forms for the period covered by this Report on Form 10-K. To remediate the control deficiencies, one of several specific additional steps is that the Company plan to undertake to employ a fulltime CFO to implement adequate systems of accounting and financial statement disclosure controls to comply with the requirements of the SEC and implement internal processes and controls for all day-to-day financial transactions.Our efforts to comply with disclosure controls and procedures are likely to continue to result in increased expenses and the commitment of significant financial and personnel resources.We can give no assurance that in the future such efforts will be successful. Need for additional capital. We will need additional funds to cover expenditures in the completion, publications and marketing of our products. We will fund any additional amounts required for such expenditures through additional debt or equity financing, which may dilute the economic interest of existing stockholders, and any new equity securities we issue could have rights, preferences and privileges superior to those of holders of our common stock. Our Board can approve the sale of additional equity securities from our authorized share capital without stockholder consent. 6 Inability to obtain additional financing. There can be no assurance that any proceeds we receive from additional debt or equity financing will satisfy our capital needs. There is no assurance that additional financing will be available when needed on terms favorable to us or at all. The unavailability of adequate financing on acceptable terms could have a material adverse effect on our financial condition and on our continued operation. Control of Company by officers and directors. As of December 31, 2009, John Rossi, Igor Plahuta, Bill Anderson and Matthew Shepard and John Brewer collectively owned 80.37% of all issued and outstanding common shares of the Company.Accordingly, by virtue of their ownership of shares, the stockholders referred to above acting together may effectively have the ability to influence significant corporate actions, even if other shareholders oppose them. Such actions include the election of our directors and the approval or disapproval of fundamental corporate transactions, including mergers, the sale of all or substantially all of our assets, liquidation, and the adoption or amendment of provisions in our articles of incorporation and bylaws. Such actions could delay or prevent a change in our control. See “Security Ownership of Certain Beneficial Owners and Management.” Importance of predicting market preferences and accurately target buyers. The waste-to-energy, e-waste recycling and rubber-waste recycling industries have only, until recently, been minor industries in the United States.Over the past year there has been a steady increase in interest in these technologies and Federal and local governments have also given greater emphasis on these technologies.Because of this, there are several major companies currently positioning themselves to capture market share in these emerging industries.Although we believe Garb’s technologies are among the best in these industries, if we fail to predict market preferences, accurately target buyers, and properly market our technologies then sales will suffer.Furthermore, the successful development of new technologies and products will require us to anticipate the needs and preferences of the market and forecast market trends accurately. Consumer preferences tend to follow technological advances, which advances may also come from competitors. The development of products and application for these products requires high levels of innovation and a great understanding of industry and governmental standards and engineering practices.This process can be lengthy and costly. To remain competitive, we must continue to develop enhancements of our existing character base successfully. We cannot assure you that future products will be introduced or, if introduced, will be successful. The failure to enhance and extend our existing products or to develop and introduce products that achieve and sustain market acceptance and produce acceptable margins would harm our business and operating results. Infringement of third party intellectual property rights. In the course of our business, we may periodically receive claims of infringement or otherwise become aware of potentially relevant copyrights, trademarks or other intellectual property rights held by other parties. Upon receipt of this type of communication, we will evaluate the validity and applicability of allegations of infringement of intellectual property rights to determine whether we must negotiate licenses or cross-licenses to incorporate or use the proprietary copyrights or trademarks or other proprietary matters in or on our products. Any dispute or litigation regarding copyrights, trademarks or other intellectual property rights, regardless of its outcome, may be costly and time-consuming, and may divert our management and key personnel from our business operations. If we, our potential distributors or our manufacturers are adjudged to be infringing the intellectual property rights of any third party, we or they may be required to obtain a license to use those rights, which may not be obtainable on reasonable terms, if at all. And, we may incur costs in revising certain products so as to not infringe on others rights. We also may be subject to significant damages or injunctions against the development and sale of some or all of our products or against the use of a trademark in the sale of some or all of our products. We do not have insurance to cover any such claim of this type and may not have sufficient resources to defend an infringement action. Affect of officer and director indemnification. The officers and directors of the Company are entitled to certain indemnification protections under Utah law.If our directors or officers become exposed to liabilities triggering those indemnification obligations, we could be exposed to unreimbursable costs, including legal fees. Extended or protracted litigation subject to indemnification could have a material adverse effect on our cash flow. 7 Volatile stock price. The market price of our common stock will likely fluctuate significantly in response to a number of factors, some of which are beyond our control.These factors include, but are not limited to, variations in our quarterly operating results; changes in financial estimates of our revenues and operating results by securities analysts; changes in market valuations; announcements by us of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; additions or departures of key personnel; future sales of our common stock; stock market price and volume fluctuations attributable to inconsistent trading volume levels of our stock; commencement of or involvement in litigation. Authorization of Preferred Stock. Our Articles of Incorporation authorize the issuance of up to 152,200,001 shares of preferred stock with rights, preferences and privileges senior in many respects to the Company’s common stock. Our Board is empowered, without stockholder approval, to issue preferred stock with liquidation, conversion, voting, anti-dilution or other rights which could adversely affect the voting power, economic interests or other rights of the holders of the common stock. The preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Audit compliance costs. An immediate and specific risk relates to the our ability to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act the failure of which could lead to loss of investor confidence in our reported financial information. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we will be required to furnish a report by our management on our internal control over financial reporting. If we cannot provide reliable financial reports or prevent fraud, then our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could drop significantly. In order to achieve compliance with Section 404 of the Act, we will need to engage in a process to document and evaluate our internal control over financial reporting, which will be both costly and challenging. In this regard, management will need to dedicate internal resources, engage outside consultants and adopt a detailed work plan. 1B. UNRESOLVED STAFF COMMENT Not Applicable. 2. PROPERTIES The Company’s executive offices are located at 1588 South Main Street, Salt Lake City, Utah 84115 under a month-to-month lease. The offices consist of approximately 2,400 square feet. 3 . LEGAL PROCEEDINGS Not Applicable. 4. (REMOVED AND RESERVED) Not Applicable. PART II 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is traded in the over-the-counter market. The representative bid and asked quotations are posted on the National Association of Securities Dealers OTC Bulletin Board under the symbol GARB. On September 29, 2009 there were approximately 641 holders of record of the common stock of the Company and the Company believes there were approximately 1,000 beneficial owners. 8 During the years ended December 31, 2009 (transitional), June 30, 2009 and June 30, 2008, the stock was only sporadically traded but volume rose slightly the last two quarters of the calendar year with 276,520 shares traded in the third quarter and 3,550,143 shares traded in the fourth quarter. The following table sets forth the range of high and low representative bid quotations for the periods indicated. (Fiscal Year) High Low (Period) 1st Quarter $ $ 2nd Quarter 3rd Quarter 4th Quarter 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2009 Transition (Calendar Year) 3rd Quarter 4th Quarter The foregoing over-the-counter quotations are inter-dealer quotations without retail mark-ups, mark-downs or commissions and may not represent actual transactions. Dividends No cash dividends have been paid by the Company in the past, and dividends are not contemplated in the foreseeable future. Utah law currently prohibits the payment of dividends since the Company’s liabilities exceed its assets. Dividends will be dependent directly upon the earnings of the Company, financial needs, and other similar unpredictable factors. For the foreseeable future, it is anticipated that any earnings that may be generated from the operations of the Company will be used to finance the operations of the Company and dividends will not be declared for shareholders. The Company is not subject to any contractual restrictions on the payment of dividends. Compensation Plans The Company has no equity compensation plans under which equity securities of the Company are authorized for issuance. Sales of Unregistered Securities The table below sets forth all issuances of unregistered securities during the years ended December 31, 2009, December 31, 2008 and December 31, 2007, including the name of the purchaser, the number of shares, price per share, class and series of security sold, form of consideration paid and date of the issuance.No shares of unregistered securities were sold in fiscal year ended December 31, 2007. Purchaser Shares Price Per Share Consideration Date Class/Series John C. Brewer @ $.0150 Satisfaction of indebtedness 7/8/2009 Common RMT Trust @ $.0044 Cash 7/8/2009 Common Wright Enterprises @ $.0037 Cash 10/17/2009 Common Joseph Wright @ $.0035 Cash 10/17/2009 Common John Rossi @ $.0250 Shares of RPS pursuant to the RPS Acquisition 10/27/2009 Common Igor Plahuta @ $.0250 Shares of RPS pursuant to the RPS Acquisition 10/27/2009 Common Wallace Boyack @ $.0100 Satisfaction of indebtedness 11/4/2009 Common John Rossi @ $.0096 Cash 12/7/2009 Common Wright Enterprises @ $.0150 Cash 10/30/2008 Common 9 No underwriters were used in the sale of any unregistered shares of the Company in the past three years ending December 31, 2009.All unregistered shares of the Company sold in the past three years ending December 31, 2009 were issued to accredited investors in reliance to the private placement exemption from registration under Section 4(2) of the Securities Act and Rule 506 under the Securities Act. 6. SELECTED FINANCIAL DATA Not Applicable. 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with our Consolidated Financial Statements and related Notes included in PartII. Item8 of this Annual Report. This discussion contains forward-looking statements based on current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions, as set forth under “Cautionary Note Regarding Forward-Looking Statements.” Our actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth in the following discussion and in PartI. Item1A “Risk Factors” and elsewhere in this Annual Report. Unless otherwise indicated, all references to a year reflect our fiscal year that ended on December31, 2009. Management of the Company is pursuing avenues of generating cash or revenues during the next twelve months. The Company is pursuing sales of its waste-to-energy, waste-rubber and e-scrap plants on which the Company would earn a commission. The Company is also attempting to interest purchasers, or potential purchasers, of Garb shredders and plants in establishing joint ventures. The Company also continues to pursue financing to build, commission and operate its own waste refinement and recycling plants. Management also believes that with the new line-up of next-regeneration machines, industry expertise, website and marketing strategies that are now implemented, the potential for machinery and plant sales has increased. There is no assurance that the Company will be able to obtain cash flow from operations or to obtain additional financing. If these are not available to the Company, the Company may not be able to continue operations. While management remains hopeful that one or more transactions will proceed, no assurances can be expressed as to the Company’s continuing viability in the absence of revenues. Current funding has come from operations and sales and the Company is currently in negotiations with several investment sources for equity investment in the Company, which if successful, will satisfy long-term operations and capital expenditures. There are no guarantees that such negotiations will be successful. Operating expenses for the Company have been paid in part from short-term unsecured notes from shareholders. At December 31, 2009 the Company had a deficit in working capital (current liabilities in excess of current assets) of $5,363,689. The working capital deficit at December 31, 2008 was $154,774. The decrease in working capital was caused by the continued accrual of salary, interest and other accounts payable for expenses, which the Company was unable to pay in cash, and the RPS Acquisition. Other than its short-term office leases and loans payable to affiliates and non-related parties, the Company and its subsidiaries are not subject to any material commitments or capital expenditures. When shredding machines are sold the company requires that 50% of the total selling price be deposited with the Company as protection against cancellation of the sales contract. The Company has access to these funds and uses them to cover part of the manufacturing costs of the shredder. The Company is also required to give a deposit to the manufacturer of the shredder, at the time the Company contracts with the manufacturer to build a machine. When the machine is finished and delivered to the buyer, it is completed and tested prior to delivery. At the time of shipment the buyer is required to pay the balance due on the sales contract. Because of the successful history of the Company’s machine performance, the deposit requirement has not presented a problem in sales. For one year the buyer has a warranty to cover performance of the machine. 10 During the years ended December 31, 2009 and 2008, the Company received revenue from sales of $45,330 and $305,826, respectively. These revenues included $39,008 and $131,007 for the years ended December 2009 and 2008, respectively, in related party sales for consulting services provided to NewView, an entity in which Mr. Plahuta is a majority owner. There were no costs of sales associated with the related-party consulting services. Cost of sales decreased from $157,725 to $0 for the years ended December 2009 and 2008, respectively. The decrease was due to the decrease of related sales from $174,819 to $6,322 and a credit that was received from a vendor in 2009 that reduced the cost of sales to $0. The Company derived a loss from operations before other income (expense) during the years ended December 31, 2009 and 2008 of $503,840 and $197,914, respectively. Total expenses for 2009 were $549,170 compared to $346,015 in 2008. Salaries, wages, commissions and consulting fees were $423,542 in 2009 compared to $177,096 in 2008. Rental expenses were $4,500 in 2009 and $0 in 2008. Total expenses increased primarily because of increases in salaries and wages. If more of the Company’s plans for revenue producing activities come to fruition, expenses will rise accordingly. The Company issued shares at a discount during 2009 and this resulted in an $18,300 loss on forgiveness of debt. Interest expense related to notes payable for the years ended December 31, 2009 and 2008 was $88,668 and $13,861 respectively. Inflation and changing prices have not had a material impact on the Company net sales, revenues or on income from continuing operations. Liquidity and Capital Resources As of December 31, 2009, we had $0 in cash and total liabilities of $5,990,707.Additionally, our current liabilities exceeded our current assets by over $5,000,000, we have incurred substantial losses in this and prior fiscal years, and we have recorded negative cash flows from operations in this and prior fiscal years.Net loss for the year ended December 31, 2009 was $613,568 compared to a net loss of $175,377 in 2008. On a per share basis, the net loss for the year ended December 31, 2009 was $0.02 compared to net loss of $0.01 in 2008.Operating losses are expected to continue until such time, if ever, as the Company receives sufficient revenues from the sale of shredders, plants, or other operations. There is no assurance that the Company will ever be profitable. The ongoing losses have created substantial pressure on the Company’s liquidity and our management cannot provide any assurance that the Company’s current finances will enable us to implement our plans and satisfy our estimated financial needs over the next 12 months.We are actively seeking additional sources of financing to fund our operations for the foreseeable future. On January 28, 2010, the Company issued 50,000 shares of the Company’s common stock to LeRoy Jackson for aggregate gross proceeds of $5,000 in an unregistered sale of securities. On March 11, 2010, the Company entered into a Securities Purchase Agreement pursuant to which, among other things, the Company borrowed $50,000 by issuing an unregistered convertible debenture note to Asher Enterprises, Inc. (the “Asher Note”).The Asher Note is due September 11, 2010, carries an interest rate of 8% per annum and is convertible into shares of common stock during the loan period at a “Variable Conversion Price.” On March 18, 2010, the Company received and accepted purchase orders to design, install and sell the SRI Plant for $13,492,000. Building of the plant is expected to start by September 20, 2010, with commissioning planned by December 15, 2010.Proceeds from the sale of the SRI Plant are paid on certain milestones and benchmarks during the life of the project.Sale of the SRI Plant is subject to the buyer’s timely payment of milestone payments. On April 10, 2010, the Company received and accepted purchase orders to design, install and sell the La Stelle Maris Plant for $13,492,000. Building of the La Stella Maris Plant is expected to start by November 30, 2010, with commissioning planned by March 15, 2011.Proceeds from the sale of the La Stelle Maris Plant are paid on certain milestones and benchmarks during the life of the project.Sale of the La Stelle Maris Plant is subject to the buyer’s timely payment of milestone payments. During the year ended December 31, 2009, the Company had no change in cash. The primary sources of cash were from additional loans from financing activities. For the fiscal year ended December 31, 2009, the Company’s Net Cash Provided (Used) in Operating Activities was $(114,388) compared to $105,935 for the comparable period in 2008.The decrease in Net Cash Used in Operating Activities between the two periods resulted from an increase in net losses, a decrease in intercompany accounts receivables and an increase in accounts payable and accrued expenses. 11 For the fiscal year ended December 31, 2009, the Company’s Net Cash provided by in Investing Activities was $21,470 compared to $0 for the comparable period in 2008.The increase in Net Cash Used in Investing Activities between the two periods resulted from an increase in proceeds from sale of property and equipment. For the fiscal year ended December 31, 2009, Net Cash Provided (Used) by Financing Activities was $92,918 for the year ended December 31, 2009 compared to $(147,765) for the comparable period in 2008.The increase in Net Cash Provided (Used) by Financing Activities was due to a decrease in proceeds from notes payable - related party, an increase in payments on notes payable - related party, and an increase in proceeds from issuance of stock. Critical Accounting Policies and Estimates We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Organization. The consolidated financial statements for the year ended December 31, 2009 include our accounts and those of our wholly-owned subsidiary, RPS which was acquired on October 27, 2009 in an exchange of stock.We acquired all of the issued and outstanding shares of common stock of RPS, a company engaged in the business of recycling and salvage. We purchased the shares from John Rossi and Igor Plahuta. Each owned 12,500 shares of common stock of RPS and the 25,000 shares constituted all of RPS's issued and outstanding shares. There are no relationships other than those related to the transaction between Mr. Rossi and Mr. Plahuta and the Company or any of its affiliates, directors, and officers. To acquire the 25,000 shares the Company issued a total of 27,829,291 shares of its common stock, and granted common stock options to acquire 100,000,000 shares of common stock for a term of five years at a price(s) to be determined based on one-tenth of the closing ask price for ten trading days prior to the exercise of the option. The terms resulted from negotiations between the Company and Mr. Rossi and Mr. Plahuta. Subsequent to the RPS Acquisition, RPS became a wholly owned subsidiary of Garb.Under generally accepted accounting principles, the acquisition by Garb of RPS is considered to be capital transactions in substance, rather than a business combination. That is, the Acquisition is equivalent to the acquisition by RPS of Garb. As the Acquisition was a capital transaction, and not a business combination, there is no assigned goodwill or other intangible asset resulting from the Acquisition. This transaction is reflected as a recapitalization, and is accounted for as a change in capital structure.Accordingly, the accounting for the Acquisition is identical to that resulting from a reverse acquisition. Under reverse acquisition accounting, the comparative historical financial statements of Garb, as the legal acquirer, are those of the accounting acquirer, RPS.The accompanying financial statements reflect the recapitalization of the stockholders’ equity as if the transactions occurred as of the beginning of the first period presented.Thus, the 27,829,291 shares of common stock issued to the former RPS stockholders are deemed to be outstanding for all periods reported prior to the date of the reverse acquisition. The company has recorded the granting of the 100,000,000 stock options as the $3,150,000 liability on the balance sheet labeled common stock options payable, because the options do not become effective or exercisable until the authorized capital of the Company is increased to not less than 220,000,000 shares of common stock. Prior to the Acquisition our fiscal year end was June 30th, but our fiscal year end has subsequently been changed to December 31st. Basis of Presentation - Going Concern. The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the ordinary course of business.As shown in the consolidated financial statements, during the years ended December 31, 2009 and 2008, the Company has incurred a net loss of $613,568 and $175,377, respectively, and as of December 31, 2009, the Company’s accumulated deficit was $840,172.These factors, among others, raise substantial doubt that the Company can continue as a going concern for a reasonable period of time.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate sufficient cash flows to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain successful operations. Management is continuing its efforts to obtain the necessary financing as may be required to generate sufficient cash flows for future operations. Management is pursuing avenues of generating cash or revenues during the next twelve months. The Company is pursuing sales of its waste-to-energy, waste-rubber and e-scrap plants on which the Company would earn a commission. The Company is also attempting to interest purchasers, or potential purchasers of Garb shredders and plants, in establishing joint ventures. The Company also continues to pursue financing to build, commission and operate its own waste refinement and recycling plants. Management also believes that with the new line-up of next-generation machines, industry expertise, website and marketing strategies that are now implemented, the potential for machinery and plant sales has increased. There is no assurance that the Company will be able to obtain cash flow from operations or to obtain additional financing. If these are not available to the Company, the Company may not be able to continue operations. While management remains hopeful that one or more transactions will proceed, no assurances can be expressed as to the Company’s continuing viability in the absence of revenues. Current funding has come from operations and sales and the Company is currently in negotiations with several investment sources for equity investment in the company, which if successful, will satisfy long-term operations and capital expenditures. There are no guarantees that such negotiations will be successful. 12 Principles of Consolidation. The consolidated financial statements include the accounts of Garb and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition. Revenue is recognized when the sales amount is determined, shipment of goods to the customer has occurred, and collection is reasonably assured. In the past the Company has engaged in consulting activities but currently has no consulting contracts, revenue from these activities or expectation for such in the foreseeable future. Concentration of Credit and Other Risks. The Company maintains cash in federally insured bank accounts.At times these amounts exceed insured limits.The Company does not anticipate any losses from these deposits. The Company had one and two customers whose sales were greater than 10% for the years ended December 31, 2009 and December 31, 2008, respectively. Sales to the Company’s one customer whose sales were greater than 10% for the year ended December 31, 2009 totaled 86% of total revenues in 2009. Sales to the Company’s two customers whose sales were greater than 10% for the year ended December 31, 2008 totaled 51% and 34% of total revenues in 2008.The company’s December 31, 2009 accounts receivable was due entirely from one customer.The company’s December 31, 2008 accounts receivable was due entirely from two customers with one customer representing 56% of the accounts receivable balance and the other representing 44% of the balance. The loss of any of these significant customers would have a temporary adverse effect on the Company’s revenues, which would continue until the Company located new customers to replace them. Foreign Currency. The financial statements of our foreign subsidiary are measured using the local currency as the functional currency.Assets and liabilities are translated into U.S. Dollars at year-end rates of exchange and results of operations are translated at average rates for the year. Gains and losses resulting from these translations are included in accumulated other comprehensive income(loss) as a separate component of stockholders’ equity. Newly Issued Accounting Pronouncements Effective October 15, 2009, the Company adopted the Financial Accounting Standards Board (“FASB”) new Accounting Standard Codification (“ASC” or “Codification”) as the single source of authoritative accounting guidance under the Generally Accepted Accounting Principles Topic. The ASC does not create new accounting and reporting guidance, rather it reorganizes U.S. GAAP pronouncements into approximately 90 topics within a consistent structure. All guidance in the ASC carries an equal level of authority. Relevant portions of authoritative content, issued by the U.S. Securities and Exchange Commission (“SEC”) for SEC reporting entities, have been included in the ASC.
